Judgment, Supreme Court, New York County, entered May 25, 1972, unanimously modified, on the law and the facts, to the extent of fixing the sum to be paid by defendant for the support and maintenance of the child of the marriage at $175 per month and reducing the counsel fee to $800, less the sum of $300 already paid, and, as so modified, affirmed, without costs and without disbursements. In the light of all the facts disclosed by the record, we are of the opinion that the amounts awarded for support and maintenance of the child and for counsel fees were excessive and should be reduced to the extent indicated. Concur — Markewich, J. P., Kupferman, McNally, Steuer and Eager, JJ.